Citation Nr: 1646456	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-10 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from June 1990 to July 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for right ankle and shoulder disorders.  The Veteran timely appealed those issues.  

The right shoulder issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran has any current right ankle disability.  


CONCLUSION OF LAW

The criteria for establishing service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, the Veteran filed his claim using the Benefits on Delivery at Discharge (BDD) program; in February 2010, the Veteran signed an acknowledgment that he had been provided with notice of how to substantiate his claims.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and private treatment records are associated with the claims.  VA additionally provided the Veteran with appropriate VA examinations of his right ankle in March 2010 and November 2014; those examinations are adequate.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Turning to the evidence of record, the Veteran's service treatment records document that in September 2004 the Veteran jumped off a ladder and sprained his right ankle.  X-rays at that time did not demonstrate any fractures and he was treated with Motrin, an ACE bandage and an Aircast, and he was given a profile for 6 weeks.  No further treatment for his right ankle sprain is shown in the service treatment records.  

In an August 2006 periodic examination, the Veteran's right ankle was normal and he denied any foot or ankle problems at that time, although he did note the past right ankle sprain.  The examiner noted there were no sequelae of that injury at that time.  The Veteran's right ankle was again noted as normal in his January 2010 separation examination; he denied any foot or right ankle trouble in his Report of Medical History at that time.  

The Veteran underwent a VA examination of his right ankle in March 2010.  At that time the Veteran reported having a right ankle sprain in 2003.  During the examination, the Veteran reported stiffness of his right ankle.  On examination, the examiner noted that the Veteran's right ankle was normal.  An x-ray taken at that time showed no evidence of a fracture or any significant soft tissue swelling; his ankle mortise was intact and the talar dome appeared smooth.  

The Veteran submitted several post-service private treatment records, including several physical therapy records, which do not demonstrate any complaints of, treatment for, or diagnosis of any right ankle problems.  

In his April 2011 substantive appeal, VA Form 9, the Veteran indicated that the examiner only examined him for "5 seconds."  The Veteran additionally noted that the VA examiner failed to note the difference in size of his right ankle when compared to his left ankle; he stated that his right ankle was "noticeably larger."  

The Veteran underwent another VA examination of his right ankle in November 2014.  The examiner noted that the Veteran did not have a current right ankle disability.  The examiner noted that the Veteran's history of jumping off a ladder in 2004 and twisting his right ankle.  Physical examination of the right ankle revealed a normal examination, including normal range of motion findings, at that time.  After the examination, the examiner opined that the Veteran's right ankle disorder was less likely than not related to military service; he noted that there was a single incident of a right ankle problem in his service treatment records in 2004, and that there were no subsequent complaints, evaluation or imaging since then.  

Based on the foregoing evidence, the Board finds that service connection for the claimed right ankle disorder is not warranted.  The Board acknowledges that the Veteran is shown to have a sprained right ankle during military service in September 2004; that disorder was treated and subsequently resolved.  

While the Board acknowledges that the Veteran is competent and credible in his reporting that his right ankle is "noticeably larger" than his left ankle, he is not competent to diagnose any underlying right ankle disability.  Significantly, the Veteran was examined twice and neither examiner diagnosed any right ankle disability.  

The Veteran's right ankle was noted as being normal in military examinations in August 2006 and January 2010, as well as in VA examinations in March 2010 and November 2014.  There is no evidence of any current right ankle disability being diagnosed at any time throughout the appeal period, including in his private treatment records.  Moreover, the November 2014 examiner reviewed the claims file, including the Veteran's statements, and concluded that the Veteran did not have a current right ankle disability.  The Board finds these records to be the most probative evidence of record.  

Given the wealth of clinical evidence of record, the Board must conclude that the Veteran is not shown to have a current right ankle disability at any time during the appeal on which a claim of service connection can be predicated.  His service connection claim for a right ankle disorder must therefore be denied.  See 38 C.F.R. §§ 3.102, 3.303; McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."); see also Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right ankle disorder is denied.  


REMAND

Respecting the Veteran's right shoulder, he underwent a VA examination in November 2014.  In the examination report, the examiner noted that the Veteran had a history of onset in 2005 without any history of treatment, procedures/surgery, or physical therapy.  After physical examination of the Veteran, the examiner found the Veteran did not have any diagnosable condition at that time.  

The Board notes that the Veteran submitted several private treatment records documenting physical therapy within a year of his discharge from service for his right shoulder.  Additionally, the Veteran's October 2009 service treatment records document he complained of right shoulder symptoms, including pain; the doctor at that time stated that the Veteran "likely has some right shoulder supraspinatus tendonitis that is exacerbated by overhead lifting and overhead activities, but not causing prob[lem]s at this time."  

In light of the noted physical therapy records and somewhat equivocal diagnosis provided during military service-neither of which were discussed by the November 2014 VA examiner-the Board finds that the November 2014 VA examination is inadequate and a remand is necessary in order to obtain another VA examination which adequately addresses the Veteran's right shoulder claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his right shoulder disorder, which is not already of record, to include any ongoing physical therapy he may have had for his right shoulder.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination to determine whether a right shoulder disorder is the result of his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should identify any right shoulder disorders found, to include any arthritic or tendonitis conditions thereof.  

Regarding the presence of any right shoulder disorder, the examiner should specifically address the October 2009 service treatment record noting probable right shoulder supraspinatus tendonitis, as well as his post-service right shoulder physical therapy records.  The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset.  

For any condition diagnosed, the examiner should opine whether that right shoulder condition at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.  

All opinions must be accompanied by an explanation.  

3.  Following any additional development, the AOJ should readjudicate the Veteran's claim.  If the benefits sought remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


